Citation Nr: 0712639	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for depression as 
secondary to service-connected disabilities.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a decision of August 2004, the RO denied service 
connection for a right wrist disorder.  The RO's October 2005 
decision denied service connection for depression, hearing 
loss and tinnitus.  

A video conference hearing was held in October 2006 before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.

The issues of service connection for depression, hearing loss 
and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not establish that a current right wrist 
disorder is attributable military service.  


CONCLUSION OF LAW

A right wrist disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in May 2004, VA satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b) (2006).  Specifically, VA notified the 
veteran of information and evidence necessary to substantiate 
the claim decided herein; the information and evidence that 
VA would seek to provide; and the information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claim and has met its duty to 
assist.  Service medical records and post-service medical 
records, including medical records from VA and private 
providers, have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The RO afforded the veteran a VA examination in connection 
with his claim.  Consequently, the Board finds that VA has 
met the duties to notify and assist as to the issue decided 
herein.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran contends that he developed a cyst on the right 
wrist during service.  He maintains that he has experienced 
pain, numbness and weakness involving the right wrist 
throughout the years since service.  He asserts that he now 
has a right wrist disorder stemming from the cyst that 
appeared on the right wrist during service. 

Service medical records disclose that the veteran presented 
at a clinic in February 1974, complaining of a "knot" on 
the right wrist; he denied pain or swelling.  On physical 
examination, the "knot" disappeared on pronation, but was 
seen on supination.  The veteran had full range of motion of 
the wrist without pain or difficulty.  The assessment was 
that no treatment was needed currently and that he was to 
return to the clinic as needed.  

Following the February 1974 clinic visit, there were no 
documented recurrences of complaints, findings or treatment 
of any right wrist manifestations during service.  The upper 
extremities were evaluated as normal on the March 1975 
examination for service separation.

There are no medical records dated within one year of 
separation from service. 

The veteran was evaluated at a VA outpatient facility in 
early December 2004.  He described right wrist pain that was 
accompanied by a burning sensation.  The pain had reportedly 
been present intermittently over the past six months.  He 
indicated that there was usually a palpable, soft mass over 
the wrist, but the examiner stated that none was detected.  A 
scar was present over the right wrist, and this was 
reportedly the result of a cut to the wrist sustained in the 
past.  The assessment was that right wrist symptoms might be 
on the basis of either constant inflammation or on the basis 
of entrapment syndrome.  

A statement, dated in mid-December 2004, was received from 
W.R.S., M.D.  The physician stated that he had treated the 
veteran from the early to the mid-1980's for, among other 
complaints, a ganglion of the palmar aspect of the right 
wrist.  It was the physician's opinion that it was more 
likely than not that "what the veteran is presently being 
treated for" started in military service.  

A VA orthopedic examination was performed in March 2005.  The 
veteran gave a history of having noticed the appearance of a 
"knot" on the right wrist around 1974 during military 
service; however, he denied a specific injury.  He indicated 
that he had experienced a tender, soft mass on the right 
wrist ever since service.  He related that he now felt some 
discomfort and occasional stiffness affecting the right 
wrist, but he denied other symptoms, including weakness or 
fatigability.

Clinical inspection revealed a healed scar on the radial 
aspect of the right wrist.  Wrist extensors and flexors and 
intrinsic hand muscles were intact, as were radial and ulnar 
pulses.  The veteran had intact sensation and brisk capillary 
refill of the digits.  Tinel's test was mildly positive; 
Phalen's test was negative.  X-rays of the right wrist showed 
no fractures or abnormalities; there were possibly minimal 
arthritic changes seen in the carpus.  The impression was 
status post right wrist sprain, with no specific injury 
residuals identified on examination.  The examiner added that 
the veteran might have very mild carpal tunnel syndrome, 
though this was believed unlikely.  He concluded that it was 
less likely than not that the veteran's condition was the 
result of injuries sustained while in military service.  

The March 2005 VA orthopedic examiner discounted the 
likelihood that the veteran now has any right wrist disorder 
that is related to an inservice episode of a cyst involving 
the right wrist.  Specifically, the examiner did not note the 
presence of any mass, cyst or ganglion of the right wrist.  
Similarly, a VA clinician who had evaluated the veteran's 
right wrist in December 2004 also found no objective evidence 
of any right wrist mass, cyst or ganglion.  

A private physician, who reported treating the veteran for 
several years during the 1980's for a right wrist ganglion, 
seemed to attribute that condition to the veteran's military 
service.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, the 
Board is free to assess medical evidence and is not compelled 
to accept a physician's opinion.  See Willis v. Derwinski, 1 
Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Thus, although on initial review the written 
statement by Dr. W.R.S. appears to support the veteran's 
claim, a close reading shows that it does not.  The opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible the veteran's right 
wrist complaints are related to service.  Dr. W.R.S. reported 
treating the veteran for numerous conditions and offered a 
broad opinion addressing " what the veteran is presently 
being treated for."  The private physician did not offer a 
specific opinion as to the etiology of the claimed right 
wrist disorder.  Such speculation is not legally sufficient 
to establish service connection.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).   

In addition, neither of the VA clinicians, after having 
examined the veteran in recent years, was able to verify the 
presence of the reported ganglion cyst.  The absence of 
objective evidence that the veteran now has a mass, cyst or 
ganglion of the right wrist is simply of greater evidentiary 
weight than the private examiner's opinion based on a 
recollection of treating the veteran for a right wrist 
ganglion during the 1980's, even accepting as true that the 
phenomenon was present at that time.  

The VA examiner's opinion is persuasive and supported by the 
medical evidence.  The rationale for the VA examiner's 
opinion is based on a review of the veteran's medical history 
and on current clinical findings.  The Board is persuaded 
that the VA examiner's opinion, ruling out a nexus between 
any right wrist disorder that may now be present and the 
veteran's military service, is entitled to greater probative 
value than is the opinion Dr. W.R.S. to the contrary.  See 
Prejean v. West, 13 Vet. App. 444 (2000).  

In all, the evidentiary record demonstrates that an inservice 
episode of a right wrist mass was an acute and transitory 
phenomenon that had resolved before the veteran's separation 
from service and that produced no chronic disability.  Hence, 
there no basis for a grant of direct service connection for 
any current right wrist disorder.  As well, any arthritis of 
the right wrist was not first demonstrated within one year 
after the veteran completed military service.  Hence, there 
is no basis for a grant of presumptive service connection for 
any current right wrist arthritis.  

The claim of service connection for a right wrist disorder 
must be denied.  As the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a right wrist disorder is denied.


REMAND

As to the claim of service connection for depression, the 
veteran contends that he became depressed secondary to the 
pain resulting from service-connected arthritis of the right 
knee and left ankle.  He also contends that he became 
depressed secondary to diminished sexual functioning from 
service-connected herpes simplex.  

A VA psychiatric examination was performed in March 2006, in 
order to obtain medical opinion about an etiological 
relationship, if any, between the veteran's service-connected 
herpes simplex and a depressive disorder.  The instructions 
to the examiner did not request comment about an etiological 
relationship, if any, between the veteran's service-connected 
arthritis affecting the right knee or left ankle and 
depression.  The history elicited on the March 2006 VA 
examination was confined to herpes simplex and the examiner's 
comments about the etiology of the veteran's depressive 
disorder were expressed only in terms of the asserted 
secondary relationship between service-connected herpes 
simplex and depression.  

During the course of the appeal, the veteran has primarily 
advanced the asserted secondary relationship between service-
connected herpes simplex and depression.  However, in the 
initial claim seeking service connection for depression, 
dated in March 2005, as well as in testimony at his recent 
personal hearing, he also mentioned the asserted secondary 
relationship between service-connected right knee arthritis 
and left ankle arthritis and depression.  

A notice letter of April 2005, addressing the issue of 
service connection for depression, initially referred to a 
claim of depression as secondary to right knee and left ankle 
disorders.  However, the October 2005 rating decision denied 
service connection for depression on the basis that 
depression was not secondary to service-connected herpes 
simplex, yet that decision does not mention the asserted 
relationship between service-connected arthritis affecting 
the right knee or left ankle and depression.  As well, the 
March 2006 statement of the case and the July 2006 
supplemental statement of the case adjudicated the issue of 
secondary service connection for depression exclusively on 
the basis of an asserted relationship to service-connected 
herpes simplex, and made no mention of service-connected 
arthritis affecting the right knee or left ankle.  Having 
reviewed the procedural and evidentiary background to the 
claim of secondary service connection for depression, the 
Board believes that further development is required as to the 
asserted link between service-connected arthritis of the 
right knee and left ankle and depression.  

Service connection may be granted for disability that is 
proximately due to or aggravated by service-connected disease 
or injury.  Effective October 10, 2006, VA amended 38 C.F.R. 
§ 3.310 to incorporate the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  The new provision states that this includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, and not due to 
the natural progress of the nonservice-connected disease.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

As to the claims of service connection for hearing loss and 
tinnitus, the veteran contends that these conditions are the 
result of acoustic trauma in military service.  He states 
that he was an infantry soldier and fired various heavy 
weapons, including the 106-mm rifle, on a regular basis.  
Statements from family members and associates in recent years 
support the veteran's report that he experiences significant 
hearing loss and ringing in the ears.  

At the veteran's July 1972 preentrance physical examination, 
audiologic testing showed that pure tone thresholds varied in 
the range from 5 to 20 decibels (dB) at all frequencies 
tested.  At the March 1975 separation physical examination, 
pure tone thresholds were 25 dB at all frequencies tested.  

The veteran was evaluated at VA clinic in May 2005.  It was 
stated that an audiologic evaluation in March 2003 showed 
that hearing was within normal limits, except for a mild loss 
of 30 decibels (dB) at 4000 Hertz bilaterally.  Currently, 
the veteran complained of tinnitus.  The examiner remarked 
that pure tone results were deemed unreliable after 
thresholds improved with frequent prodding.  A special 
testing technique was utilized to take account of distortion.  
The assessment was that the veteran's hearing sensitivity 
appeared to be within normal limits, except for the 
possibility of a mild high frequency hearing loss 
bilaterally.  Test results were believed consistent with the 
previous audiometrics of March 2003.  After current testing, 
the examiner stated that the veteran did not meet audiometric 
criteria for hearing aids.  

Although pure tone threshold and speech reception testing 
were performed by VA in May 2005, the actual values in 
decibels at various frequencies are not stated, nor is a word 
recognition score expressed in percentage terms.  In any 
event, the veteran has not been afforded an audiologic 
examination that is adequate for adjudication purposes.  VA's 
duty to assist includes scheduling medical examinations to 
determine the nature and etiology of a disability for which 
service connection is sought.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination, by a clinician 
other than the clinician who examined him 
in March 2006.  The purpose of the 
examination is to determine the current 
nature of his depressive disorder and to 
ascertain the likelihood of an etiological 
relationship between service-connected 
herpes simplex and depression or between 
service-connected arthritis involving the 
right knee and left ankle and depression.  
The claims file and a copy of this remand 
should be made available to the examiner 
prior to the examination.  The examiner 
should provide opinion with respect to the 
following inquiries:

a)  Is it at least as likely as not that 
depression was caused by or aggravated by 
service-connected herpes simplex or by 
service-connected arthritis involving the 
right knee and left ankle?

b)  If the veteran's depression was 
aggravated by either his service-connected 
herpes simplex or by service-connected 
arthritis involving the right knee and 
left ankle, then to the extent possible, 
the examiner is requested to provide an 
opinion as to the approximate baseline 
level of severity of the depression before 
the onset of aggravation and the current 
level of severity.

The examiner should provide a complete 
rationale for any opinion expressed.

2.  Schedule the veteran for a VA 
audiologic examination to determine the 
current nature and likely etiology of the 
veteran's hearing loss and tinnitus.  The 
claims file and a copy of this remand 
should be made available to the examiner 
prior to the examination.  The examiner 
should provide opinion with respect to the 
following inquiry:

Is it at least as likely as not that 
hearing loss or tinnitus was present in 
military service or that hearing loss or 
tinnitus is otherwise attributable to 
service?  Also, is it at least as likely 
as not that hearing loss was present to 
compensable degree within the first 
postservice year?  

The examiner should provide a complete 
rationale for any opinion expressed.

3.  Ensure the medical opinions respond to 
the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


